Name: Commission Regulation (EC) No 2341/2003 of 29 December 2003 derogating from Regulation (EC) No 780/2003 as regards a tariff subquota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 02062991
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  EU finance;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|32003R2341Commission Regulation (EC) No 2341/2003 of 29 December 2003 derogating from Regulation (EC) No 780/2003 as regards a tariff subquota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 02062991 Official Journal L 346 , 31/12/2003 P. 0033 - 0033Commission Regulation (EC) No 2341/2003of 29 December 2003derogating from Regulation (EC) No 780/2003 as regards a tariff subquota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular the first subparagraph of Article 32(1) thereof,Whereas:(1) Subject to the ratification of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, these countries will accede to the Community on 1 May 2004. Certain quotas opened for the period from 1 January 2004 to 30 June 2004 should therefore be made available on the date of their accession.(2) Commission Regulation (EC) No 780/2003(2) opened and provided for the administration of a tariff subquota for 34450 tonnes of certain frozen meat of bovine animals, with the order number 09.4003, for the period from 1 July 2003 to 30 June 2004, divided into two half-year periods.(3) In order to allow operators from the new Member States to benefit from this subquota, the quantities available for the subquota period running from 1 January 2004 to 30 June 2004 should be divided into two tranches on a pro rata temporis basis. The first tranche should be opened for the period from 1 January 2004 to 30 April 2004 and the second for the period from 1 May 2004 to 30 June 2004.(4) The Management Committee for Beef and Veal has not given an opinion within the time limit set by its President,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from the first subparagraph of Article 12(2) of Regulation (EC) No 780/2003, a licence application may also be lodged during the period 3 to 7 May 2004.2. By way of derogation from the second subparagraph of Article 12(2) of Regulation (EC) No 780/2003:(a) the following quantities are available:(i) 11483 tonnes for the period 5 to 8 January 2004;(ii) 5742 tonnes for the period 3 to 7 May 2004;(b) where the total quantity applied for in the period 5 to 8 January 2004 is less than the quantity available, the residual quantity shall be added to the quantity available in the following period.3. By way of derogation from the second sentence of the first subparagraph of Article 12(4) of Regulation (EC) No 780/2003, where the applications exceed the quantities available in the periods mentioned in point (a)(i) and (ii) of paragraph 2 of this Article, the Commission shall fix a corresponding reduction coefficient.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21; Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 114, 8.5.2003, p. 8.